Opinion issued February 20, 2003 












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01072-CR
____________

KELVIN DWANE REVILS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 176th District Court
Harris County, Texas
Trial Court Cause No. 900956



MEMORANDUM  OPINION
 Appellant filed a motion to dismiss the appeal and a motion to issue
mandate immediately.  The motions are granted.
	The motion to dismiss complies with Rule 42.2(a) of the Texas Rules of
Appellate Procedure.  We have not yet issued a decision.  Accordingly, the appeal is
dismissed.  Tex. R. App. P. 42.2(a).
	The clerk of this Court is directed to issue mandate immediately.  Tex. R.
App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).